In the matter of John Whiffle, on the thirtieth day of june one thousand eight hundred eight.
A recent case has rendered the notice of the present more indispensible. It is that of David Robison. This Gentleman was bound by two justices to *254appear at the Supreme Court for abusive language to one of them, relating to the execution of his office, calling him a fool, a liar, and a knave. Impartiality would require that the Same rule which applies to one Should be extended to others in Similar Cases. The protection expected by the justices of the peace in the execution of their office from the judges of Superior grade, would be inadequate, if a State of Society is admitted in which they cannot even protect themselves.
However a readiness to revenge a Supposed injury or offence by the immediate application of personal force may at Sometimes be considered as tending to preserve in their Vigor that Spirit and intrepidity which form natural & valuable parts of the human character; and therefore to be regarded in a more venial light than the abstract principles of public justice might appear to warrant; yet it is Still not to be doubted that in civilized Society, there are, and there ought to be, limits within which the passions Should not be permitted to intrude. The departments of justice present that Sanctuary; and necessary indeed is it that they Should do So, Since all must be in danger when that asylum is attacked to which all must in the last resort flee for Safety and for peace. Hence the principles of the english law, adopted in the United States, exhibit Some rules important to the Magistrate and important to the Citizen.
Sir William Blackstone in the fourth volume of his Commentaries on the laws of England lays down the following position, that those who are by their offices conservators of the public peace may bind to the preservation of it, and to good behavior, according to their discretion, and that Security for the latter may be demanded for words in abuse of the officers of justice especially in the execution of their office.
The treatise of Richard Burn on the office of a justice of the peace presents also in the third volume a collection of Some principles on the Same Subject.

If a justice of the peace certify to the King’s bench that any person hath broken the peace in his presence, upon Such certificate Such person Shall be there fined without allowing him any traverse thereto.


If a justice Shall be assaulted or, in the doing his office especially, Shall be abused to his face, he may Commit the offender until he find Surety for the peace, or good behavior.


A justice is not to be slandered or abused


For the words you are a rogue and a liar the justice may make himself judge and punish him immediately, but if he thinks proper to proceed less Summarily, by way of indictment, he may.

If those positions are correct with respect to the Subordinate functionaries of the judicial department with how much stronger reason do they apply to those who are the administrators of justice in the last resort.
*255The Military, like perhaps every other profession, has a tendency to mould into a peculiar form the plastic variety of the human character, and in this, as in other professions, the effect is sometimes usefull, and ornamental to the fabric of Society, while it Sometimes presents, on the other hand, an injury and a deformity. Politeness adorned even with a romantic excess, a courage Mild but firm, a Skill in the protection of Society united with a Sense of the duties due to it, exhibit the outlines of the former character; while rudeness of demeanor, a courage more ferocious than Solid, and a for-getfullness of the Superior duties which man owes to his character of Citizen in preference to that of Soldier, Sometimes unfortunately pourtray the features of its opposite.
In no part of the United States is it, perhaps, more necessary to enforce a practical Conviction that the military is at all times to be Subordinate to the Civil power.
On the present occasion I am of opinion that John Whipple be bound to his good behaviour untill the ensuing term of the Supreme Court of the territory of Michigan, and to appear at the Said term of the Said Court, and not depart therefrom without the leave of the Said Court; and for that purpose to recognize himself in the Sum of twenty four dollars with two Securities in the Sum of twelve dollars each. A. B. Woodward.

[In the handwriting of Peter Audrain]